Citation Nr: 0943187	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-28 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1954.  He has been awarded a Purple Heart Medal.

In March 2003, the RO, in pertinent part, disallowed service 
connection for diabetes mellitus and high blood pressure 
(i.e., hypertensive vascular disease, or hypertension).  The 
Veteran appealed to the Board of Veterans' Appeals (Board).

In March 2007, the Board found that the Veteran's claim for 
service connection for hypertensive vascular disease had been 
the subject of a prior final adverse adjudication.  The Board 
determined that new and material evidence had been received 
to reopen the claim, 38 C.F.R. § 3.156(a), and remanded the 
claim to the RO, via the Appeals Management Center (AMC), for 
additional development and adjudication on the merits.  The 
Board also remanded the claim for service connection for 
diabetes mellitus.

In August 2009, following the receipt of additional evidence, 
the AMC confirmed and continued the prior denials and 
returned the case to the Board.  In October 2009, the Board 
granted a motion, filed by the Veteran's representative, to 
advance the appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reason set forth below, this appeal is again being 
REMANDED to the RO via the AMC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

When this case was remanded in March 2007, the Board 
requested, among other things, that the Veteran's 
endocrinologist, A. F. F., M.D., be contacted for purposes of 
obtaining copies of the records upon which he relied in 
arriving at his conclusion, set out in a statement dated in 
March 2004, that the Veteran's diabetes was related to 
service.  According to the record, private medical records 
were relied on.  Dr. F. was to be offered the opportunity to 
provide the medical basis for his opinion, and the Veteran 
was to be scheduled for an examination for purposes of 
obtaining an opinion as to whether it was at least as likely 
as not that his hypertensive vascular disease was caused or 
aggravated by service-connected posttraumatic stress disorder 
(PTSD).

Unfortunately, the requested development has not been 
completed.  Evidence obtained on remand clearly shows that 
Dr. F. is a VA physician.  While it appears that the evidence 
he relied upon (i.e., reports of VA treatment) are of record, 
and that no further action need be taken in that regard, the 
evidence does not reflect that Dr. F. was contacted for 
purposes of affording him an opportunity to supply the 
medical basis for his opinion, as directed in the remand.  On 
the other hand, if there were private records that Dr. F. 
used, they should be identified.

Moreover, although the evidence shows that the Veteran 
underwent a VA examination for hypertension in October 2008, 
and that the examiner concluded that hypertension began in 
service, it appears that the examiner relied on an inaccurate 
factual premise in arriving at that conclusion; namely, that 
the Veteran was still in service in (July) 1955, when a blood 
pressure reading of 146/76 was recorded.  The examiner did 
not discuss why such a reading would in any event be 
indicative of hypertension, especially as hypertension does 
not appear to be noted on several subsequent VA examinations.  
Nor did the examiner offer an opinion with respect whether 
hypertensive vascular disease was caused or aggravated by 
PTSD, as requested in the remand.  As such, this examination 
is not adequate upon which to base a determination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the agency of original jurisdiction.

Other development also needs to be completed.  Specifically, 
the record does not reflect that the Veteran has been 
provided a notice letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009)), pertaining to the 
matter of his entitlement to service connection for 
hypertensive vascular disease as secondary to PTSD.  In 
addition, by a submission dated in September 2009, he has 
requested an RO hearing on the matters here at issue.  A 
remand is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Send a VCAA notice letter to the Veteran 
and his representative relative to the issue 
of his entitlement to service connection for 
hypertensive vascular disease as secondary 
to PTSD.  Among other things, the letter 
should contain notice of the information and 
evidence required to substantiate a claim 
for secondary service connection.  38 C.F.R. 
§ 3.310.  The Veteran and his representative 
should be given a reasonable opportunity to 
respond to the notice, and any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the 
claims file.

2.  Contact A. F. F., M.D., and ask him to 
provide the medical basis for his 
conclusion, set out in a statement dated in 
March 2004, that the Veteran's diabetes is 
related to service.  He should be afforded 
an opportunity to review the material in the 
Veteran's claims file, or copies thereof, in 
order to facilitate the preparation of a 
response.  The evidence received should be 
associated with the claims file.  If he has 
access to additional records that lead to 
the opinion, he is requested to identify 
those records so that they might be 
obtained.

3.  Arrange to have the Veteran's claims 
file returned to the examiner who evaluated 
the Veteran for VA compensation purposes in 
October 2008.  Alert the examiner to the 
fact that his prior opinion with respect to 
the onset of the Veteran's hypertension 
appears to have been based, in part, on an 
inaccurate factual premise; namely, that the 
Veteran was still in service in July 1955, 
when a blood pressure reading of 146/76 was 
recorded.  (The Veteran was discharged from 
service in August 1954.)  Also, subsequent 
records on file that fail to reveal 
hypertension are not explained.  The 
examiner should be asked to review the 
expanded record and prepare a supplemental 
report indicating the extent to which, if 
any, the additional information impacts on 
his prior opinion that the Veteran's 
hypertensive vascular disease can be 
attributed to service.  The examiner should 
also be asked to offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the Veteran's hypertensive 
vascular disease (1) is due to, or (2) has 
been chronically or permanently worsened by, 
service-connected PTSD.  If the examiner who 
provided the October 2008 opinion is no 
longer employed by VA, or is otherwise 
unavailable, arrange to obtain the necessary 
information from another examiner.  A 
complete rationale should be provided for 
all opinions expressed.  If additional 
examination is needed, such examination 
should be scheduled.

4.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran scheduled for a hearing at the RO, 
in accordance with applicable procedures.  
The transcript of the hearing should be 
associated with the claims file.

5.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, the current and 
former versions of 38 C.F.R. § 3.310.  See 
Claims Based on Aggravation of a Nonservice-
Connected Disability, 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310 (2009)); 38 C.F.R. § 3.310 (2006).

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

